              Case 4:18-cr-00511-HSG Document 222 Filed 11/05/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN FRANCISCO DIVISION

12
     UNITED STATES OF AMERICA,                        ) CASE NO. 18-CR-0511 HSG
13                                                    )
             Plaintiff,                               ) DETENTION ORDER
14                                                    )
        v.                                            )
15                                                    )
     DEVON HAIRSTON,                                  )
16                                                    )
             Defendant.                               )
17                                                    )

18
             On January 6, 2020, defendant Devon Hairston was sentenced to 27 months custody and three
19
     years Supervised Release for a conviction of possession of an unregistered firearm. His supervision
20
     commenced on May 27, 2020. On August 28, 2020 a Form 12 was filed charging Mr. Hairston with
21
     violating the terms of his Supervised Release. (Dkt. No. 199.) Among other things, the Form 12
22
     charges Mr. Hairston with being in the company of multiple gang members and co-defendants from this
23
     instant case in violation of the condition that he not associate with persons who he knows have been
24
     convicted of a felony. The Form 12 also charges Mr. Hairston with having been found in Las Vegas,
25
     Nevada in a vehicle in which a firearm was located in violation of his conditions that he not leave the
26
     Northern District of California and not possess a firearm.
27
             Mr. Hairston appeared before the undersigned Magistrate Judge for an initial appearance and
28

      DETENTION ORDER                                 1
     18-0511 HSG
             Case 4:18-cr-00511-HSG Document 222 Filed 11/05/20 Page 2 of 2




 1 arraignment on the Form 12 on November 4, 2020. The government moved for detention. Mr. Hairston

 2 bears the burden of establishing that he will not flee or pose a danger to the community if released

 3 pending his revocation hearing. United States v. Loya, 25 F.3d 1529, 1531 (9th Cir. 1994).

 4          Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

 5 the record, the Court finds that Mr. Hairston has not met his burden given the nature of the alleged

 6 supervised release charges and that they arrived so soon after the initiation of Mr. Hairston’s supervised

 7 release. In making this finding, the Court accepts Defendant’s proffer that the firearm in the vehicle was

 8 lawfully owned by the driver.

 9          Accordingly, the Court orders Defendant detained pending resolution of his Form 12.

10          Accordingly, pursuant to 18 U.S.C. § 3143, IT IS ORDERED THAT:

11          1.     Defendant is committed to the custody of the Attorney General for confinement in a

12 corrections facility;

13          2.     Defendant be afforded reasonable opportunity for private consultation with counsel; and

14          3.     On order of a court of the United States or on request of an attorney for the government,

15 the person in charge of the corrections facility in which Defendant is confined shall deliver Defendant to

16 an authorized United States Marshal for the purpose of any appearance in connection with a court

17 proceeding.

18          This Order is without prejudice to reconsideration at a later date if circumstances change.

19

20          IT IS SO ORDERED.

21
     DATED: November 5, 2020                                     _________________________________
22                                                               HON. JACQUELINE SCOTT CORLEY
                                                                 United States Magistrate Judge
23

24

25

26

27

28

      DETENTION ORDER                                2
     18-0511 HSG
